SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

888
CA 10-02515
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF CHARLES DEMCHIK,
CLAIMANT-APPELLANT,

                      V                                            ORDER

COUNTY OF NIAGARA, NIAGARA COUNTY SHERIFF’S
OFFICE, AND JAMES R. CONTOUR, IN HIS OFFICIAL
CAPACITY AS NIAGARA COUNTY SHERIFF,
RESPONDENTS-RESPONDENTS.


DEMARIE & SCHOENBORN, P.C., BUFFALO (JOSEPH DEMARIE OF COUNSEL), FOR
CLAIMANT-APPELLANT.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (AMANDA C. SCHIEBER OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered March 10, 2010. The order
denied the application of claimant for leave to serve a late notice of
claim.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:    September 30, 2011                  Patricia L. Morgan
                                                Clerk of the Court